Exhibit 10.10

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is made as of the 2nd day of
June (the “Effective Date”) by and between 3260 Blume Drive Associates
(“Landlord”) and Neurobiological Technologies, Inc. (“Tenant”).

 

RECITALS

 

A. Landlord and Tenant are parties to that certain Office Lease dated as of
August 2, 2002 (the “Lease”) for certain premises containing approximately 4,333
rentable square feet of space commonly known as Suite 500 (the “Premises”) in
the building located at 3260 Blume Drive, Richmond, California (the “Building”).

 

B. Landlord and Tenant desire to amend the Lease to provide for the extension of
the Expiration Date, and to make certain additional amendments to the Lease as
are more particularly described herein.

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

 

1. Definitions. Unless otherwise defined herein, the capitalized words and terms
used in this Amendment shall have the meanings ascribed to them in the Lease.

 

2. Term. The Expiration Date of the Lease is hereby extended to July 31, 2004.

 

3. Base Rent. Effective as of August 1, 2003 and continuing through the
Expiration Date (as amended hereby), Base Rent for the Premises shall be
$7,583.00 per month. All rental payments under the Lease shall be made to
Landlord at the Rent Payment Address specified in Paragraph 1 (Lease Summary) as
amended hereby, or at such other place as Landlord may from time to time
designate in writing.

 

4. Condition of Premises. The parties acknowledge that Tenant is presently in
possession of the Premises and that Landlord has, and will have, no obligation
to Tenant to inspect or examine the Premises or the condition thereof prior to
the execution of this Amendment. Tenant acknowledges that Landlord has made no
representation or warranties, express or implied, respecting the condition of
the Premises, and that Landlord has no obligation in connection with the
execution of this Amendment to repaint, remodel or repair, move or alter the
Premises, or to perform any consultation, remodeling other work of improvement
upon the Premises, or to contribute to the cost of any such work. The provisions
of Exhibit C to the Lease (“Work Agreement”) shall not apply hereto.

 

5. No Brokers. Tenant represents and warrants that Tenant had had no dealings of
communications with any broker or agent in connection with this Amendment other
than CB Richard Ellis, Inc. and CPS Commercial Property Services (“Brokers”),
and that no person or entity is entitled to any brokerage commission or finder’s
fee on account of the negotiation,



--------------------------------------------------------------------------------

execution, delivery, and consummation of this Amendment, other than any
commission which may be payable by Landlord to Brokers. Tenant hereby agrees to
indemnify Landlord and to hold Landlord free and harmless of and from any and
all claims, losses, damages, costs and expenses of whatsoever nature, including
attorney’s fees and cost of litigation, arising from or relating to, any
brokerage commissions or finder’s fees payable or alleged to be payable by
reason of any act of Tenant in connection with this Amendment or its
negotiation, excluding any amounts payable to Brokers.

 

6. Miscellaneous.

 

6.1 Except as modified by this Amendment, all of the terms, conditions and
provisions of the Lease shall remain in full force and effect and are hereby
ratified and confirmed. To the extent the terms of the Lease and this Amendment
are inconsistent, the terms of this Amendment shall control.

 

6.2 The submission of this Amendment to Tenant for examination or execution does
not create an option or constitute an offer to Tenant to amend the Lease on the
terms and conditions contained herein, and this Amendment shall not become
effective as an Amendment to the Lease unless and until it has been executed and
delivered by both Landlord and Tenant. By executing and delivering this
Amendment, the person or persons signing on behalf of Tenant represent and
warrant that they have the requisite authority to bind Tenant.

 

6.3 This Amendment contains the entire agreement of Landlord and Tenant with
respect to the subject matter hereof. There are no oral agreements between
Landlord and Tenant affecting the Lease as hereby amended, and this Amendment
supersedes and cancels any and all previous negotiations, representations,
agreements and understandings, if any, between Landlord and Tenant and their
respective agents with respect to the subject matter hereof, and none shall be
used to interpret to construe the Lease as amended hereby. Tenant acknowledges
that prior communications from Landlord and its agents were not and are not, and
shall not be construed to be, representations or warranties by Landlord or its
agents as the matters communicated, and have not and will not be relied upon by
Tenant.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the day and year first written above.

 

Landlord

3260 Blume Drive Associates

By:    /s/ [Illegible]                    

Its: General Partner

Date: 6/2/2003

 

Tenant

Neurobiological Technologies, Inc.

By:        /s/ Paul E. Freiman                

Its: President and Chief Executive Officer

Date: May 15, 2003